    Case 19-10547         Doc 11       Filed 05/10/19         Entered 05/10/19 13:03:25              Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF LOUISIANA


IN RE:                                                                  CHAPTER 11

FALCON V, L.L.C., et al.,1                                              CASE NO. 19-10547

         DEBTORS.                                                       (JOINT ADMINISTRATION
                                                                        REQUESTED)

       DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
    AUTHORIZING PAYMENT OF COMPENSATION TO CURRENT AND FORMER
                         SPECIFIED INSIDERS


         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

move this Court for the entry of an order authorizing the payment of compensation to certain

current and former insiders of the Debtors specified herein. In support, the Debtors represent as

follows:

                           JURISDICTION; VENUE; LOCAL BANKRUPTCY RULE

         1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2). Procedurally, this matter is governed by Local Rule 2081-

1(b).

                                                  BACKGROUND

         2.       The Debtors, affiliates of one another (i) engage in the exploration, development,

production and acquisition of oil and natural gas properties located onshore Louisiana and hold

legal title to Louisiana onshore oil and gas leases (Falcon V, L.L.C.), (ii) provide operator



1
         The Debtors are the following three entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Falcon V, L.L.C. (1725); Falcon V Holdings, L.L.C. (8542); and ORX Resources,
L.L.C. (9032). The address of the Debtors is 400 Poydras Street, Suite 1100, New Orleans, Louisiana 70130.



                                                          1
    Case 19-10547       Doc 11       Filed 05/10/19         Entered 05/10/19 13:03:25             Page 2 of 8



services for the oil and gas properties and act as the designated operator (ORX Resources,

L.L.C.), and (iii) own Falcon V, L.L.C. and ORX Resources, L.L.C. (Falcon V Holdings,

L.L.C.).

        3.      Falcon V, L.L.C. (“Falcon”) is an independent energy company primarily

engaged in all aspects of the upstream oil and gas operations, including exploration, development

and production.        Falcon is a wholly-owned subsidiary of Falcon V Holdings, L.L.C

(“Holdings”). Falcon holds legal title to the oil and gas properties and is party to a contract

operator agreement with ORX Resources, L.L.C (“ORX”). Under the terms of the agreement,

ORX serves as the operator of record for the leases and performs certain operator services related

to the oil and gas leases in exchange for a management fee of $300,000 per month. ORX is a

wholly-owned subsidiary of ORX Exploration, Inc., a non-debtor related entity.

        4.      On this date (the “Petition Date”), each of the Debtors filed a voluntary petition

for relief under Chapter 11 of title 11 of the U.S. Code (the “Bankruptcy Code”). The Debtors

continue to manage and operate their businesses as debtors-in-possession pursuant to sections

1107 and 1108 of the Bankruptcy Code.

        5.      An official committee of unsecured creditors has yet to be appointed in these

Chapter 11 cases. Further, no trustee or examiner has been requested or appointed in any of

these Chapter 11 cases.

        6.      In support of this motion (the “Motion”), the Debtors rely on the Declaration of

James E. Orth, President & Chief Executive Officer, In Support of the Chapter 11 Petitions and

First-Day Motions (the “Declaration”)2 filed contemporaneously with this Motion.




2
        Capitalized terms used herein and not defined have the meaning set forth in the Declaration.


                                                        2
    Case 19-10547       Doc 11       Filed 05/10/19        Entered 05/10/19 13:03:25            Page 3 of 8




       INSIDERS SUBJECT OF THIS APPLICATION; SERVICES RENDERED; COMPENSATION

        7.       The following individuals are the Debtors’ insiders3 subject of this Application:

                 a)       James Orth is the President and Chief Executive Officer of the Debtors.

                 b)       Marc Jarvis is Executive Vice President of Exploration and Production.

                 c)       J. Luis Baños III is Vice President of Finance for ORX and his father, Luis
                 Baños, Jr. is an equity holder of one of the Debtors (less than 0.3%). Luis Baños,
                 Jr. is not a control person or an affiliate on the basis of his small equity percentage
                 and J. Luis Baños III is not a real corporate officer. J. Luis Baños III has been
                 included as a salaried “Employee” of ORX within the Wage Motion filed
                 herewith; however, the Debtors include a request for compensation of J. Luis
                 Baños III as an insider out of an abundance of caution.

                 d)     Luis Baños, Jr. is the former President and CEO of the Debtors. Luis
                 Baños, Jr. resigned from his position with the Debtors prepetition and has agreed
                 to remain as a consultant for the Debtors during the restructuring process.4

        The Debtors’ insiders listed in this Paragraph 5(a) – (d), inclusive, are collectively

referred to as the “Specified Insiders.”

        8.       The Specified Insiders render services in favor of the Debtors which include,

without limitation, management of the operations and assets, oversight of the administrative

procedures, preparation of budgets, forecasting, and related financials, and general maintenance

of the operations.

        9.       In connection with the Debtors restructuring, the Specified Insiders agreed to take

reduction in their salaries with the highest paid insider taking an approximately 50% reduction of

their pre-petition salaries. Despite the significant efforts of the Specified Insiders to restructure

the Debtors’ secured indebtedness, management determined that a bankruptcy reorganization



3
         As defined in Section 101(31)(B).
4
         While Luis Banos, Jr. is no longer an insider, he is added here because he has been the Chairman and CEO
of the Debtors and the Debtors determined that for the most transparency, he should be added to this Motion.


                                                       3
    Case 19-10547       Doc 11      Filed 05/10/19        Entered 05/10/19 13:03:25           Page 4 of 8



was in the best interest of the Debtors and was supported by the Debtors’ lender. The Specified

Insiders have committed to guide the Debtors through this reorganization process and the

Debtors’ lender supports current management. Although, J. Luis Baños, Jr. has resigned as

Chairman and CEO of the Debtors, he agreed to remain as a consultant to the Debtors at a

greatly reduced compensation (he received a $26,667 monthly salary and has agreed to a

consulting agreement with the Debtors whereby he will bill at an hourly rate of $250/hour with

total monthly compensation to be capped at $15,000 per month). The current Specified Insiders

have increased their responsibilities because of (i) J. Luis Baños, Jr.’s reduced role and (ii) the

loss of two key employees whose work will be to a certain extent absorbed by the Specified

Insiders.     Here, the Specified Insiders seek (with lender’s consent) payment of salaries

commensurate with their pre-petition salary payments made to such insiders prior to the agreed

reduction with increases in their monthly salaries and consistent with their increased duties and

responsibilities related to the restructuring. A comparison of the prepetition monthly salaries for

the Specified Insiders and the salaries requested in this application are as follows:

                 Specified Insider        Prepetition Compensation          Postpetition Compensation
                 James Orth                       $25,000                          $31,250
                 Marc Jarvis                      $20,833                          $27,083
                 J. Luis Baños III                $11,667                          $16,667
                 J. Luis Baños, Jr.               $26,667                          $250/hour    up    to
                 $15,0005

        10.      The Specified Insiders also received certain pre-petition fringe benefits, including,

but not limited to, medical, dental, prescription drug, vision, life insurance, and related benefits

(average monthly premiums paid by the Debtors is $6,750), participation in the Debtors’ 401(k)

Plan (total monthly contributions paid by the Debtors for the Specified Insider is $4,050), and


5
         J. Luis Baños, Jr. has executed a Consulting Agreement with ORX (attached hereto as Exhibit B) that
provides for the scope of services to be provided by Mr. Baños. The Consulting Agreement also provides that Mr.
Baños will bill at an hourly rate for his services and his monthly billing will be capped at $15,000 per month.


                                                      4
 Case 19-10547         Doc 11      Filed 05/10/19       Entered 05/10/19 13:03:25     Page 5 of 8



reimbursement for expenses incurred in the Debtors’ name in the ordinary course of business of

up to $7,000 per month for each Specified Insider (collectively, the “Fringe Benefits”).

       11.     In the six months prior to the Petition Date, the Specified Insiders received

compensation, benefits and other payments as follows:

               Specified Insider              Salary Received         Fringe Benefits Received
               James Orth                     $118,006                       $14,788
               Marc Jarvis                    $98,339                        $19,142
               J. Luis Baños III              $70,141                        $15,881
               J. Luis Baños, Jr.             $125,873                       $18,254

                                          RELIEF SOUGHT

       12.     The Debtors request authority to make post-petition payments to the Specified

Insiders, commensurate with pre-petition payments, as follows: (i) their monthly salaries and (ii)

the Fringe Benefits.

       13.     The roles played by the Specified Insiders are vital to ongoing business operations

considering the nature of the work performed by the Specified Insiders and their respective

managerial positions. The Specified Insiders have extensive experience in the oil and gas

industry and such experience is instrumental in the continued success of the business enterprise.

The Specified Insiders continued participation in these bankruptcy cases is necessary and integral

to the reorganization process. Specifically, it would be impossible for the Debtors to operate

without the management and other services provided by the Specified Insiders as evidenced by

the positions they hold. Additionally, the Debtors’ secured lender recognizes managements’ role

in this reorganization and has agreed to the requested compensation, which is reflected in the

Debtors’ cash collateral budget.

       14.     It is reasonable that the Specified Insiders continue to be compensated for their

service and expertise consistent with the Debtors’ pre-petition practices.          Importantly, the




                                                    5
 Case 19-10547       Doc 11     Filed 05/10/19       Entered 05/10/19 13:03:25      Page 6 of 8



compensation requested herein is commensurate with the pre-petition compensation paid to the

Specified Insiders and as approved by the Debtors’ lender.

       15.     The Debtors submit that the salary payments to the Specified Insiders requested

herein are reasonable and fairly compensate the Specified Insiders for the necessary services

rendered and to be rendered to the Debtors.

       16.     Additionally, the compensation sought herein is consistent with and accounted for

in the budget attached to the Emergency Motion for an Order (i) Authorizing the Debtor to

Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 364(C) And 364(D), (ii) Authorizing

the Debtor’s Use of Cash Collateral Pursuant to 11 U.S.C. § 363(C); (iii) Granting Adequate

Protection Pursuant to 11 U.S.C. § 361; and (iv) Scheduling a Final Hearing Pursuant to

Bankruptcy Rule 4001(c) filed herewith.

                                          DECLARATIONS

       17.     Pursuant to Local Rule 2081-1(b), the Debtors have the right to seek Court

authorization to pay compensation from the assets of the estate to an insider, with such

application supported by sworn disclosure of all previous compensation for services rendered.

Furthermore, the Court may authorize compensation for an insider under circumstances

considered reasonable.

       18.     The sworn disclosures of each of the Specified Insiders are attached hereto and

made a part hereof and identified herein, in Exhibits B – E. The compensation requested by the

Specified Insiders is fair and reflective of the services provided to the Debtors as attested to by

the Specified Insiders in their declarations. For these reasons, the Debtors submit that the

requested compensation is reasonable.




                                                 6
 Case 19-10547        Doc 11     Filed 05/10/19       Entered 05/10/19 13:03:25      Page 7 of 8



                                             NOTICE

       19.     The Debtors will provide notice of this Motion to: (a) the Office of the United

States Trustee for the Middle District of Louisiana; (b) the Debtors’ thirty (30) largest unsecured

creditors on a consolidated basis, as identified in their chapter 11 petitions; (c) both Hunton

Andrews Kurth LLP, counsel to 405 Baxterville LLC, the Debtors’ Prepetition Agent and DIP

Agent, and to 405 Baxterville LLC; (d) the Internal Revenue Service; (e) parties that have filed a

lien on the Debtors’ assets and (f) any party that has requested notice pursuant to Bankruptcy

Rule 2002 as of the time of service. Debtors submit that no other or further notice need be

provided.

                                     NO PREVIOUS REQUEST

       20.     No previous application for the relief requested herein has been made to this or

any other Court.

       WHEREFORE, the Debtors pray for an interim order, substantially in the form attached

hereto as Exhibit A, authorizing the Debtors to make post-petition payments to the Specified

Insiders, commensurate with pre-petition payments and as agreed by the Debtors’ secured lender,

as follows: (i) their monthly salaries and (ii) the Fringe Benefits, and for such other just, legal,

general, and/or equitable relief as this Court deems proper.

Dated: May 10, 2019.

                                             Respectfully submitted,

                                              KELLY HART & PITRE

                                              /s/ Louis M. Phillips
                                              Louis M. Phillips (#10505)
                                              Patrick (Rick) M. Shelby (#31963)
                                              Amelia L. Bueche (#36817)
                                              One American Place
                                              301 Main Street, Suite 1600



                                                  7
Case 19-10547   Doc 11   Filed 05/10/19       Entered 05/10/19 13:03:25   Page 8 of 8



                                    Baton Rouge, LA 70801-1916
                                    Telephone: (225) 381-9643
                                    Facsimile: (225) 336-9763
                                    Email: louis.phillips@kellyhart.com
                                    Email: rick.shelby@kellyhart.com
                                    Email: amelia.bueche@kellyhart.com

                                    Proposed Counsel for the Debtors




                                          8
